DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/723861 in view of US 10157278 to Gonzalez et al (hereinafter Gonzalez).  
Instant application
Copending Application No. 16/723861
11. A computer-implement method, comprising: 
defining a fingerprint that includes a baseline measurement retrieved from a side- channel of at least a separate processor during an enrollment period, wherein the baseline measurement includes one or more physical attributes received from an analog-to-digital converter (ADC) of a microcontroller; receiving a runtime measurement from the ADC, wherein the runtime measurement includes the one or more physical attributes of at least the separate processor during runtime; comparing the runtime measurement of the physical attribute to the fingerprint; and in response to the runtime measurement exceeding a threshold, executing a countermeasure operation against software ran by the separate processor, a hardware modification, or one or more fault-attacks.
11. A computer-implement method, comprising: 
defining a fingerprint that includes a baseline measurement of one or more physical attributes of at least a separate processor during an enrollment period of the system; 



receiving a runtime measurement from a sensor regarding the one or more physical attributes of at least the separate processor during runtime; 

comparing the runtime measurement of the physical attribute to the fingerprint; and in response to the runtime measurement exceeding a threshold, executing a countermeasure operation against software ran by the separate processor.


Copending Application No. 16/723861 does not teach: physical attributes received from an analog-to-digital converter (ADC) of a microcontroller. However, Gonzalez teaches:
physical attributes received from an analog-to-digital converter (ADC) of a microcontroller (Gonzalez: column 4, lines 61-67: The analog processing unit 202 can then send the received side-channel information to a digitizer 203 to convert the analog data to digital signals. Column 5, lines 16-22: The digitizer 203 can convert the analog signals into the digital domain to be processed with computers and/or digital circuits. The digitizer 203 can be implemented using an analog-to-digital Converter (ADC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Gonzalez in the invention of copending Application No. 16/723861 to include the above limitations. The motivation to do so would be to determine an anomaly of the target device (Gonzalez: column 1, lines 55-60).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 11-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant provided prior art US 10157278 to Aguayo Gonzalez et al (hereinafter Gonzalez).
As per claim 1, Gonzalez teaches:
A system comprising: memory; a microcontroller including an analog-to-digital converter (ADC) and in communication with the memory and configured to: 
define a fingerprint that includes a baseline measurement of side-channel traces of a side-channel of a separate processor retrieved from the ADC, during an enrollment period of the system, wherein the enrollment period includes measuring a voltage of the separate processor prior to runtime operation (Gonzalez: column 3, lines 47-54: In some instances, a physical side-channel can be used to assess the execution status in a target processor system (e.g., digital circuit or computer system) using an external monitor. Column 5, lines 16-22: The digitizer 203 can convert the analog signals into the digital domain to be processed with computers and/or digital circuits. The digitizer 203 can be implemented using an analog-to-digital Converter (ADC). Column 7, lines 9-24: The reference data can be securely stored in the PFP references database 207 to be used in the assessment process. These reference data are normally extracted during a characterization process. Column 9, line 65-column 10, line 10: The reference extraction module 218 generates reference data that drive the integrity assessment performance (the PFP reference extraction process is also referred to as Characterization process). Column 11, lines 57-60: The on-chip sensor may be located in a processor, support chip, or in the power management chip, and may detect voltage); 
receive a runtime measurement from the ADC regarding the voltage of at least the separate processor during runtime (Gonzalez: column 3, line 63-column 4, line 6: As shown in FIG. 1, side-channel probes 101 can capture side-channel information (e.g., power consumption or electromagnetic emissions and other physical signals, etc.) Fig. 2A, column 4, lines 30-67: As shown in FIG. 2A, the PFP system can include analog side-channels probes 201 that transmit collected side-channel information to the analog processing unit 202 for an electronic device under test. The analog processing unit 202 can then send the received side-channel information to a digitizer 203 to convert the analog data to digital signals. Column 5, lines 16-22: The digitizer 203 can convert the analog signals into the digital domain to be processed with computers and/or digital circuits. The digitizer 203 can be implemented using an analog-to-digital Converter (ADC). Column 6, lines 1-5 and 22-25: The digitized signals from the digitizer 203 can be passed, e.g., via a link or network connection 204, to the discrete-time signal processor (DSP) 205. The PFP analytics 206 can process data received from the DSP 205. Column 11, lines 57-60: The on-chip sensor may be located in a processor, support chip, or in the power management chip, and may detect voltage); 
compare the runtime measurement to the fingerprint (Gonzalez: column 4, lines 6-16: The fingerprinting system 100 can collect new side-channel collected information at 102 and then compare the newly-collected side-channel information with previously-stored reference data (e.g., historical reference power consumption records, etc.) at 103. Also, column 7, lines 24-30); and 
in response to the measurement exceeding a threshold, executing a countermeasure operation against software ran by the separate processor, a hardware modification, or one or more fault-attacks (Gonzalez: column 4, lines 10-16: Based on the comparison, the fingerprinting system 100 can determine whether there is an anomaly of the measured target device/system at 104. If yes, the fingerprinting system can alert a user at 106. Column 7, lines 43-54: The response module 210 triggers automatic actions that affect the target device in response to integrity violations. Some of the actions/responses 221 can include, but not limited to activating another device, disabling control ports of the target device, etc.).

As per claim 2, Gonzalez teaches:
The system of claim 1, wherein the countermeasure includes outputting a message or a notification (Gonzalez: column 4, lines 10-16: Based on the comparison, the fingerprinting system 100 can determine whether there is an anomaly of the measured target device/system at 104. If yes, the fingerprinting system can alert a user at 106).

As per claim 3, Gonzalez teaches:
The system of claim 1, wherein the ADC includes an ADC input pin connected to an internal voltage pin of the microcontroller, a powers supply, an internal regulator, or an intermediate voltage (Gonzalez: column 2, lines 51-60: The apparatus comprises a circuit anomaly detection component configured to monitor a change of state in a pin on a target circuit chip that indicates that a reprogrammable component on the target circuit chip is reprogrammed. Column 4, lines 30-67: As shown in FIG. 2A, the PFP system can include analog side-channels probes 201 that transmit collected side-channel information to the analog processing unit 202 for an electronic device under test. The analog processing unit 202 can then send the received side-channel information to a digitizer 203 to convert the analog data to digital signals. Column 5, lines 16-22: The digitizer 203 can convert the analog signals into the digital domain to be processed with computers and/or digital circuits. The digitizer 203 can be implemented using an analog-to-digital Converter (ADC). Column 11, lines 57-60: The on-chip sensor may be located in a processor, support chip, or in the power management chip, and may detect voltage, current, power, signal delay, radiation, audio and/or temperature, i.e., an input pin of the ADC is connected, directly or indirectly, to a pin on the target chip).

As per claim 7, Gonzalez teaches:
The system of claim 1, wherein the ADC is connected via a least one data bus to the separate processor, wherein the ADC includes at least one channel connected via a secure bus that requires encryption or authentication or both (Gonzalez: column 3, lines 47-54: In some instances, a physical side-channel can be used to assess the execution status in a target processor system (e.g., digital circuit or computer system) using an external monitor. Column 4, lines 30-67: As shown in FIG. 2A, the PFP system can include analog side-channels probes 201 that transmit collected side-channel information to the analog processing unit 202 for an electronic device under test. The analog processing unit 202 can then send the received side-channel information to a digitizer 203 to convert the analog data to digital signals. Column 5, lines 16-22: The digitizer 203 can convert the analog signals into the digital domain to be processed with computers and/or digital circuits. The digitizer 203 can be implemented using an analog-to-digital Converter (ADC). Column 6, lines 1-21: After the signals are digitized, however, they can be stored for later processing or transferred to another location to be processed. Thus, the link or network 204 between the digitizer 203 and the DSP 205 can be a direct connection, a storage element for later processing, or a network connection for sending the digitized signals to a remote location. For added security, the network 204 may be physically or logically separated from the other network that carries traffic for the device being monitored. In some cases, encryption of the link (secure bus) or network 204 for added security may be desirable).

As per claim 8, Gonzalez teaches:
The system of claim 7, wherein the secure bus is controlled by a secure element or in response to a secure state of the microcontroller (Gonzalez: Column 6, lines 1-21: After the signals are digitized, however, they can be stored for later processing or transferred to another location to be processed. Thus, the link or network 204 between the digitizer 203 and the DSP 205 can be a direct connection, a storage element for later processing, or a network connection for sending the digitized signals to a remote location. For added security, the network 204 may be physically or logically separated from the other network that carries traffic for the device being monitored. In some cases, encryption of the link or network 204 for added security may be desirable).

As per claim 9, Gonzalez teaches:
The system of claim 1, wherein a channel of the side-channel includes a higher sampling rate than other channels of the side-channel of the ADC, wherein the channel is utilized for the baseline measurement (Gonzalez: Column 4, lines 30-67: As shown in FIG. 2A, the PFP system can include analog side-channels probes 201 that transmit collected side-channel information to the analog processing unit 202 for an electronic device under test. Column 5, lines 54-67: Alternatively the sample rate control and filtering control may be coordinated to sample the most desirable parts of the signal (e.g., feature-rich portions of the signal that can be used to better detect anomalies). One example for controlling the sample rate is to search an over-sampling rate using the structure in FIG. 2A to find distinct features for subsequent anomaly detection).

As per claim 11, Gonzalez teaches:
A computer-implement method, comprising: 
defining a fingerprint that includes a baseline measurement retrieved from a side- channel of at least a separate processor during an enrollment period, wherein the baseline measurement includes one or more physical attributes received from an analog-to-digital converter (ADC) of a microcontroller (Gonzalez: column 3, lines 47-54: In some instances, a physical side-channel can be used to assess the execution status in a target processor system (e.g., digital circuit or computer system) using an external monitor. Column 5, lines 16-22: The digitizer 203 can convert the analog signals into the digital domain to be processed with computers and/or digital circuits. The digitizer 203 can be implemented using an analog-to-digital Converter (ADC). Column 7, lines 9-24: The reference data can be securely stored in the PFP references database 207 to be used in the assessment process. These reference data are normally extracted during a characterization process. Column 9, line 65-column 10, line 10: The reference extraction module 218 generates reference data that drive the integrity assessment performance (the PFP reference extraction process is also referred to as Characterization process)); 
receiving a runtime measurement from the ADC, wherein the runtime measurement includes the one or more physical attributes of at least the separate processor during runtime (Gonzalez: column 3, line 63-column 4, line 6: As shown in FIG. 1, side-channel probes 101 can capture side-channel information (e.g., power consumption or electromagnetic emissions and other physical signals, etc.) Fig. 2A, column 4, lines 30-67: As shown in FIG. 2A, the PFP system can include analog side-channels probes 201 that transmit collected side-channel information to the analog processing unit 202 for an electronic device under test. The analog processing unit 202 can then send the received side-channel information to a digitizer 203 to convert the analog data to digital signals. Column 5, lines 16-22: The digitizer 203 can convert the analog signals into the digital domain to be processed with computers and/or digital circuits. The digitizer 203 can be implemented using an analog-to-digital Converter (ADC). Column 6, lines 1-5 and 22-25: The digitized signals from the digitizer 203 can be passed, e.g., via a link or network connection 204, to the discrete-time signal processor (DSP) 205. The PFP analytics 206 can process data received from the DSP 205); 
comparing the runtime measurement of the physical attribute to the fingerprint (Gonzalez: column 4, lines 6-16: The fingerprinting system 100 can collect new side-channel collected information at 102 and then compare the newly-collected side-channel information with previously-stored reference data (e.g., historical reference power consumption records, etc.) at 103. Also, column 7, lines 24-30); and 
in response to the runtime measurement exceeding a threshold, executing a countermeasure operation against software ran by the separate processor, a hardware modification, or one or more fault-attacks (Gonzalez: column 4, lines 10-16: Based on the comparison, the fingerprinting system 100 can determine whether there is an anomaly of the measured target device/system at 104. If yes, the fingerprinting system can alert a user at 106. Column 7, lines 43-54: The response module 210 triggers automatic actions that affect the target device in response to integrity violations. Some of the actions/responses 221 can include, but not limited to activating another device, disabling control ports of the target device, etc.).

As per claim 12, Gonzalez teaches:
The computer-implemented method of claim 11, wherein the physical attribute includes a voltage (Gonzalez: Column 11, lines 57-60: The on-chip sensor may be located in a processor, support chip, or in the power management chip, and may detect voltage).

As per claim 13, Gonzalez teaches:
A system comprising: memory; a microcontroller including an analog-to-digital converter (ADC) and in communication with the memory and configured to: define a fingerprint that includes a baseline measurement of side-channel traces of a side-channel retrieved from the ADC, during an enrollment period of the system, wherein the enrollment period includes measuring voltage prior to runtime operation (Gonzalez: column 3, lines 47-54: In some instances, a physical side-channel can be used to assess the execution status in a target processor system (e.g., digital circuit or computer system) using an external monitor. Column 5, lines 16-22: The digitizer 203 can convert the analog signals into the digital domain to be processed with computers and/or digital circuits. The digitizer 203 can be implemented using an analog-to-digital Converter (ADC). Column 7, lines 9-24: The reference data can be securely stored in the PFP references database 207 to be used in the assessment process. These reference data are normally extracted during a characterization process. Column 9, line 65-column 10, line 10: The reference extraction module 218 generates reference data that drive the integrity assessment performance (the PFP reference extraction process is also referred to as Characterization process). Column 11, lines 57-60: The on-chip sensor may be located in a processor, support chip, or in the power management chip, and may detect voltage); 
receive a runtime measurement from the ADC that includes voltage of at least a separate microcontroller during runtime (Gonzalez: column 3, line 63-column 4, line 6: As shown in FIG. 1, side-channel probes 101 can capture side-channel information (e.g., power consumption or electromagnetic emissions and other physical signals, etc.) Fig. 2A, column 4, lines 30-67: As shown in FIG. 2A, the PFP system can include analog side-channels probes 201 that transmit collected side-channel information to the analog processing unit 202 for an electronic device under test. The analog processing unit 202 can then send the received side-channel information to a digitizer 203 to convert the analog data to digital signals. Column 5, lines 16-22: The digitizer 203 can convert the analog signals into the digital domain to be processed with computers and/or digital circuits. The digitizer 203 can be implemented using an analog-to-digital Converter (ADC). Column 6, lines 1-5 and 22-25: The digitized signals from the digitizer 203 can be passed, e.g., via a link or network connection 204, to the discrete-time signal processor (DSP) 205. The PFP analytics 206 can process data received from the DSP 205. Column 11, lines 57-60: The on-chip sensor may be located in a processor, support chip, or in the power management chip, and may detect voltage); 
compare the runtime measurement to the fingerprint (Gonzalez: column 4, lines 6-16: The fingerprinting system 100 can collect new side-channel collected information at 102 and then compare the newly-collected side-channel information with previously-stored reference data (e.g., historical reference power consumption records, etc.) at 103. Also, column 7, lines 24-30); and 
in response to the measurement exceeding a threshold, executing a countermeasure operation against software ran by the separate processor, a hardware modification, or one or more fault-attacks (Gonzalez: column 4, lines 10-16: Based on the comparison, the fingerprinting system 100 can determine whether there is an anomaly of the measured target device/system at 104. If yes, the fingerprinting system can alert a user at 106. Column 7, lines 43-54: The response module 210 triggers automatic actions that affect the target device in response to integrity violations. Some of the actions/responses 221 can include, but not limited to activating another device, disabling control ports of the target device, etc.).

As per claim 14, Gonzalez teaches:
The system of claim 13, wherein the runtime measurement is retrieved from a connection between an input supply pin of the ADC and a voltage supply of the microcontroller (Gonzalez: Column 11, lines 57-60: The on-chip sensor may be located in a processor, support chip, or in the power management chip, and may detect voltage).

As per claim 17, Gonzalez teaches:
The system of claim 13, wherein the countermeasure operation includes reprogramming the software to original code (Gonzalez: column 7, lines 43-54: Some of the actions/responses 221 can include, but not limited to activating another device, disabling control ports of the target device, notifying user of the target device, triggering the target device for reboot and reinitiating virtualization. Column 8, lines 3-9: In the case of that a virtual machine is running at the target device and anomalous behavior is found in one of the side channels, the virtual machine can be restarted or migrated).

As per claim 18, Gonzalez teaches:
The system of claim 13, wherein the countermeasure operation includes reprogramming the software (Gonzalez: column 7, lines 43-54: Some of the actions/responses 221 can include, but not limited to activating another device, disabling control ports of the target device, notifying user of the target device, triggering the target device for reboot and reinitiating virtualization. Column 8, lines 3-9: In the case of that a virtual machine is running at the target device and anomalous behavior is found in one of the side channels, the virtual machine can be restarted or migrated).

As per claim 19, Gonzalez teaches:
The system of claim 13, wherein the side-channel is associated with a separate microcontroller (Gonzalez: column 3, lines 47-54: In some instances, a physical side-channel can be used to assess the execution status in a target processor system (e.g., digital circuit or computer system) using an external monitor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez and An Encryption-Authentication Unified A/D Conversion Scheme for IoT Sensor Nodes by Gadde et al (hereinafter Gadde).
As per claim 4, Gonzalez does not teach: wherein the ADC includes an encryption unit. However, Gadde teaches:
wherein the ADC includes an encryption unit (Gadde: Abstract: We have proposed an Analog-to-Digital Conversion scheme, based on slope A/D conversion, involving two randomized slopes, to realize resistance to side channel attacks and perform data encryption-authentication during the A/D conversion process. We have designed and fabricated the proposed encryption-authentication unified ADC in 0.18pm CMOS process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Gadde in the invention of Gonzalez to include the above limitations. The motivation to do so would be to realize resistance to side channel attacks (Gadde: Abstract).

Claims 5, 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez and US 20150317475 to Aguayo Gonzalez et al (hereinafter Gonzalez’475).
As per claim 5, Gonzalez teaches:
The system of claim 1, wherein the ADC includes an ADC input pin connected to an internal voltage pin of the microcontroller to measure drain power voltage (Gonzalez: Column 4, lines 30-67: As shown in FIG. 2A, the PFP system can include analog side-channels probes 201 that transmit collected side-channel information to the analog processing unit 202 for an electronic device under test. The analog processing unit 202 can then send the received side-channel information to a digitizer 203 to convert the analog data to digital signals. Column 5, lines 16-22: The digitizer 203 can convert the analog signals into the digital domain to be processed with computers and/or digital circuits. The digitizer 203 can be implemented using an analog-to-digital Converter (ADC). Column 11, lines 57-60: The on-chip sensor may be located in a processor, support chip, or in the power management chip, and may detect voltage, i.e., an input pin of the ADC is connected, directly or indirectly, to a pin on the target chip).
Gonzalez teaches measuring voltage but does not teach drain power voltage. However, Gozalez’475 teaches: 
measure drain power voltage (Gonzalez’475: [0074] The physical location of the sensor is a critical element for the success of this approach. The ideal location 210 is shown in FIG. 2 at the VDD signal of the processor 205).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Gonzalez’475 in the invention of Gonzalez to include the above limitations. The motivation to do so would be to provide an integrity assessment and intrusion detection solution for critical cyber systems (Gonzalez’475: [0005]).

As per claim 6, Gonzalez teaches:
The system of claim 1, wherein the channel is utilized for the baseline measurement (Gonzalez: column 3, lines 47-54: In some instances, a physical side-channel can be used to assess the execution status in a target processor system (e.g., digital circuit or computer system) using an external monitor. Column 9, line 65-column 10, line 10: The reference extraction module 218 generates reference data that drive the integrity assessment performance (the PFP reference extraction process is also referred to as Characterization process)).
Gonzalez does not explicitly teach: wherein a channel of the side-channel includes a higher bandwidth than other channels of the side-channel. However, Gonzalez’475 teaches: 
wherein a channel of the side-channel includes a higher bandwidth than other channels of the side-channel (Gonzalez’475: [0073] The general PFP method begins by collecting fine-grained measurements from the power consumption during the execution of trusted code. The sensor 110 can be implemented by means of …, a high-bandwidth current mirror. [0353] One example approach to reduce the variance of the estimates, and thus the probabilities of making a classification error, is to increase the time-bandwidth product of the observation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Gonzalez’475 in the invention of Gonzalez to include the above limitations. The motivation to do so would be to provide an integrity assessment and intrusion detection solution for critical cyber systems (Gonzalez’475: [0005]).

As per claim 15, Gonzalez does not teach the limitations of claim 15. However, Gonzalez’475 teaches:
wherein the runtime measurement is retrieved from a connection between an input supply pin of the ADC and a ground of the microcontroller (Gonzalez’475: Fig. 2, [0074] The physical location of the sensor is a critical element for the success of this approach. The ideal location 210 is shown in FIG. 2 at the VDD signal of the processor 205. If this location is not feasible, or introduces excessive power supply noise, then the second best location 220 is also shown. [0298]: The analog output of the processor 3810 is monitored by sensor 3820 and converted by an analog-to-digital converter 3830, i.e., the sensor that obtains the runtime measurement is placed between the ground as seen in fig. 2 and the analog-to-digital converter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Gonzalez’475 in the invention of Gonzalez to include the above limitations. The motivation to do so would be to provide an integrity assessment and intrusion detection solution for critical cyber systems (Gonzalez’475: [0005]).

As per claim 20, Gonzalez teaches:
The system of claim 13, wherein runtime measurement is sent to an intrusion detection system segregated from the separate processor and MCU (Gonzalez: column 7, lines 24-35: Upon performing comparison and analytics, the PFP analytics 206 can forward comparison data to a decision module 206b to determine whether an intrusion or anomaly exists. In other instances, the PFP analytics 206 can send the analytics data to other intrusion detectors 223).
Gonzalez does not teach: wherein the intrusion detection system is configured to compare the runtime measurement to the baseline measurement utilizing a neural network. However, Gonzalez’475 teaches: 
wherein the intrusion detection system is configured to compare the runtime measurement to the baseline measurement utilizing a neural network (Gonzalez’475: [0091]: Other techniques for detector design and machine training include: Neural Networks. [0343] In one embodiment, the PFP system may enable intrusion detection based on a supervised learning approach, preventing attackers from training the intrusion detection system (IDS) after deployment to accept their malicious actions, traffic packets or other activities. In supervised learning, the specific features and patterns used as a baseline reference (power fingerprint) to determine when anomalies exist are determined during a pre-characterization stage and are not changed until the system gets updated. [0347] The PFP system can observe and characterize the fine-grained patterns in the power consumption of digital systems.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Gonzalez’475 in the invention of Gonzalez to include the above limitations. The motivation to do so would be to provide an integrity assessment and intrusion detection solution for critical cyber systems (Gonzalez’475: [0005]).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez and Measurements of spurious emission with a time-domain EMI measurement system using multi-sampling techniques by Braun et al (hereinafter Braun).
As per claim 10, Gonzalez does not teach: wherein the ADC is unconnected and configured to measure parasitic noise on the ADC. However, Braun teaches:
wherein the ADC is unconnected and configured to measure parasitic noise on the ADC (Braun: Page 793: Left column: A. Nonlinearity of ADCs: Analog-to-Digital Converter show deviations from the ideal quantization steps that are described by the differential nonlinearity (DNL) and integral nonlinearity (INL). Right column: B. Methods to determine INL and DNL of ADCs: A sinusoidal signal is applied to the ADC. The sinusoidal signal x(t) = sin (ωt) is digitized by an ADC with K quantization steps. For a full scale sinusoidal signal we obtain a digitized signal x[k] of an ideal ADC according to: x[k] = round(                         
                            
                                
                                    K
                                
                                
                                    2
                                
                            
                        
                     sin (ωt). The probability density function (PDF) PDF[k] is calculated according to: PDF[k] =                         
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    δ
                                    (
                                    x
                                    [
                                    n
                                    ]
                                     
                                    -
                                     
                                    k
                                    )
                                
                            
                        
                     (4) where δ(x[n] − k) is the Kronnecker Symbol and returns 1 if x[n] = k. From the relation between the PDF of an ideal ADC and the measured PDF the DNL of the ADC is determined. By performing a numeric integration of the DNL the INL is calculated. Page 794: 1) Stationary spurious signals: Stationary spurious signals are independent of the input signals and are mainly caused by internal ADC clocking signals. Their frequencies are a fraction of the sampling frequency. The frequency of the spurious signals can be described by (6) fspur =                         
                            
                                
                                    m
                                    f
                                    s
                                
                                
                                    l
                                
                            
                        
                     l,m = 1, 2, 3, ... (6)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Braun in the invention of Gonzalez to include the above limitations. The motivation to do so would be to enhance the spurious free dynamic range of the Time-domain EMI Measurement System (Braun: Abstract).

As per claim 16, Gonzalez does not teach the limitations of claim 16. However, Braun teaches:
wherein the runtime measurement is retrieved from no connection with an input supply pin of the ADC, wherein the runtime measurement includes parasitic noise of the ADC (Braun: Page 793: Left column: A. Nonlinearity of ADCs: Analog-to-Digital Converter show deviations from the ideal quantization steps that are described by the differential nonlinearity (DNL) and integral nonlinearity (INL). Right column: B. Methods to determine INL and DNL of ADCs: A sinusoidal signal is applied to the ADC. The sinusoidal signal x(t) = sin (ωt) is digitized by an ADC with K quantization steps. For a full scale sinusoidal signal we obtain a digitized signal x[k] of an ideal ADC according to: x[k] = round(                         
                            
                                
                                    K
                                
                                
                                    2
                                
                            
                        
                     sin (ωt). The probability density function (PDF) PDF[k] is calculated according to: PDF[k] =                         
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    δ
                                    (
                                    x
                                    [
                                    n
                                    ]
                                     
                                    -
                                     
                                    k
                                    )
                                
                            
                        
                     (4) where δ(x[n] − k) is the Kronnecker Symbol and returns 1 if x[n] = k. From the relation between the PDF of an ideal ADC and the measured PDF the DNL of the ADC is determined. By performing a numeric integration of the DNL the INL is calculated. Page 794: 1) Stationary spurious signals: Stationary spurious signals are independent of the input signals and are mainly caused by internal ADC clocking signals. Their frequencies are a fraction of the sampling frequency. The frequency of the spurious signals can be described by (6) fspur =                         
                            
                                
                                    m
                                    f
                                    s
                                
                                
                                    l
                                
                            
                        
                     l,m = 1, 2, 3, ... (6)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Braun in the invention of Gonzalez to include the above limitations. The motivation to do so would be to enhance the spurious free dynamic range of the Time-domain EMI Measurement System (Braun: Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WattsUpDoc: Power Side Channels to Nonintrusively Discover Untargeted Malware on Embedded Medical Devices by Clark et al: Medical devices based on embedded systems are ubiquitous in clinical settings. Increasingly, they connect to networks and run off-the-shelf operating systems vulnerable to malware. But strict validation requirements make it prohibitively difficult or costly to use anti-virus software or automated operating system updates on these systems. Our add-on monitoring system, WattsUpDoc, uses a traditionally undesirable side channel of power consumption to enable run-time malware detection. In our experiments, WattsUpDoc detected previously known malware with at least 94% accuracy and previously unknown malware with at least 85% accuracy on several embedded devices—detection rates similar to those of conventional malware-detection systems on PCs. WattsUpDoc detects malware without requiring hardware or software modifications or network communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438